Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 18, 2007, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
After affording defendant sufficient opportunity to present his claims, the court properly exercised its discretion in denying, without an evidentiary hearing, defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). When defendant made his initial pro se application, the court conducted a lengthy colloquy with defendant, after which it assigned a new attorney who reiterated and supplemented defendant’s claims in a written motion. In denying that motion, the court made detailed findings. The court was thoroughly fa*603miliar with the proceedings, including the plea allocution, and properly concluded that defendant’s claims were unfounded. Defendant’s claim of innocence, and all of his allegations relating to his original counsel’s performance, are contradicted by statements defendant made at the time of the plea. The record establishes that the plea was knowing, intelligent and voluntary, and that it was made with the effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). Concur— Friedman, J.P., Williams, Catterson and Acosta, JJ.